department of the treasury internal_revenue_service washington d c date cc dom it a 3skassell cor-109412-00 uil-1221 number info release date dear this responds to your letter to the commissioner of internal revenue charles o rossotti dated date in which you ask for information about the tax reporting of day trades you indicate in your letter that many of your clients have been told to report the proceeds and cost_basis of their trades on the form_1040 schedule d and all other related expenses on the schedule c you express concern that this would allow for unlimited amounts of taxable loss while safeguarding any potential gain against self-employment_tax this letter is not a private_letter_ruling but will provide you with general information about reporting sales of securities to determine how to report the gain from the sale of securities it is necessary to determine whether the securities are capital assets in the hands of the taxpayer a capital_asset is defined in sec_1221 of the internal_revenue_code as property held by the taxpayer whether or not connected with his trade_or_business excluding among other things not relevant here stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year it is well-established service position that shares of stock not held_for_sale to customers in the ordinary course of a business by a person who is not a dealer_in_securities are capital assets revrul_56_153 1956_1_cb_166 the distinction between a trader from a dealer has been made as follows a primary distinction for federal tax purposes between a trader and a dealer_in_securities or commodities is that a dealer does not hold cor-109412-00 securities or commodities as capital assets if held in connection with his trade_or_business whereas a trader holds securities or commodities as capital assets whether or not such assets are held in connection with his trade_or_business a dealer falls within an exception to capital_asset treatment because he deals in property_held_primarily_for_sale to customers in the ordinary_course_of_his_trade_or_business a trader on the other hand does not have customers and is therefore not considered to fall within an exception to capital_asset treatment footnote omitted 89_tc_445 acq 1988_2_cb_1 other case law similarly provides that securities held for an individual’s own investment or speculation are considered capital assets 876_f2d_657 8th cir van 152_f2d_654 2d cir per curiam securities could not be classified as stock_in_trade or property subject_to inventory unless they were held by the taxpayer primarily_for_sale_to_customers 247_fsupp_214 s d cal aff'd 374_f2d_14 9th cir securities bought and sold solely for taxpayer's account may not be considered business inventory see also of the income_tax regulations defining a dealer_in_securities as a merchant of securities whether an individual partnership or corporation with an established place of business regularly engaged in the purchase of securities and their resale to customers that is one who as a merchant buys securities and sells them to customers with a view to the gains and profits that may be derived therefrom taxpayers who engage in trades on the internet are no different from those who use a broker to execute their trades if the taxpayer is not a securities_dealer and thus holds securities as capital assets the sales of those securities are reported on the form_1040 schedule d where the trader reports the amount_realized and adjusted_basis of the securities sold purchase commissions are included in the adjusted_basis of the security and selling commissions reduce the amount_realized from the sale of the security investment fees and expenses_incurred to produce income are reported as miscellaneous_itemized_deductions on line of form_1040 schedule a but they are deductible only if they exceed of the taxpayer’s adjusted_gross_income the form_1040 schedule c is only used to report income or loss from a business operated as a sole_proprietor the net_profit_or_loss from such a business is treated as ordinary_income or loss such a taxpayer also is responsible for filing appropriate self- employment_taxes whether an individual who day trades is or is not a securities_dealer is a factual question to be determined in a given case probably most day traders are not dealers and thus must use the schedule d to report capital_gains_and_losses and the schedule a to report investment_expenses that exceed the limit it is clear moreover that the taxpayer cannot have it both ways he cannot report gains and losses as a trader on the schedule d and take a dealer’s unlimited deduction for other related expenses on cor-109412-00 the schedule c as an ordinary_loss such best of both worlds treatment is clearly not allowed under the code and regulations i hope that this information is helpful to you if you have any further questions please contact susan kassell of this office at sincerely michael d finley chief branch income_tax accounting
